Citation Nr: 0843473	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 13, 
2001, for the award of Dependency and Indemnity Compensation 
(DIC)


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had over 24 years active duty service ending with 
his retirement in June 1970.  He died in June 1997.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which granted service connection for the cause of 
the veteran's death and DIC, effective November 13, 2001.  
The appellant appealed for an earlier effective date.  


FINDINGS OF FACT

1.  On August 13, 1997, the appellant requested DIC.  

2.  An August 1999 rating decision denied service connection 
for the cause of the veteran's death, and also denied 
entitlement to DIC under the provisions of 38 U.S.C.§ 1318; 
the appellant was notified of this decision by letter dated 
September 16, 1999.

3.  In January 2000, the appellant filed a notice of 
disagreement to the August 1999 rating decision.

4.  A statement of the case was issued to the appellant, with 
copy to her representative, on August 24, 2001.

5.  In a written communication (date-stamped as received on 
November 13, 2001), the appellant's representative indicated 
that a substantive appeal was filed on the appellant's 
behalf.

6.  A November 2003 Board decision found that the appellant 
failed to file a timely substantive appeal regarding the 
August 1999 rating decision, and failed to timely request an 
extension of time.

7.  The August 1999 rating decision is final.

8.  A June 2005 rating decision awarded DIC, effective 
November 13, 2001.  

9.  There is no evidence of a communication from the 
appellant or her representative prior to November 13, 2001, 
that constitutes a formal or an informal claim to reopen the 
final August 1999 rating decision.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 13, 
2001, for the award of DIC have not been met.  38 U.S.C.A. §§ 
5100, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

"[O]nce a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).  Furthermore, general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103.  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of the claim, and was given 
the opportunity to present testimony regarding her claim.  
Accordingly, the Board will proceed to a decision on the 
merits as to the appellant's earlier effective date claim.

II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of DIC compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

On August 13, 1997, the appellant requested DIC.  An August 
1999 rating decision denied service connection for the cause 
of the veteran's death, and also denied entitlement to DIC 
under the provisions of 38 U.S.C.§ 1318.   The appellant was 
notified of this decision by letter dated September 16, 1999.  
In January 2000, the appellant filed a notice of disagreement 
to the August 1999 rating decision.  A statement of the case 
was issued to the appellant, with copy to her representative, 
on August 24, 2001.  In a written communication (date-stamped 
as received on November 13, 2001), the appellant's 
representative indicated that it was filing a substantive 
appeal on the appellant's behalf.

A November 2003 Board decision found that the appellant 
failed to file a timely substantive appeal, and failed to 
timely request an extension of time.  Therefore, the August 
1999 rating decision was final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  The Board also found 
that the argument advanced by and on the appellant's behalf 
in the November 13, 2001, statement constituted a request to 
reopen the appellant's claims of service connection for the 
cause of the veteran's death and for DIC under 38 U.S.C. § 
1318, and referred the matters to the RO for appropriate 
action.

Based on additional evidentiary development, her claims were 
granted in a June 2005 rating decision, and an effective date 
of November 13, 2001, was assigned.  The appellant has 
appealed the assigned effective date.  She contends that a 
timely substantive appeal was submitted regarding the August 
1999 rating decision and therefore, she is entitled to an 
effective date of August 13, 1997, the date she initially 
requested DIC.  

A final decision regarding the finality of the August 1999 
rating decision regarding the DIC claim made on August 13, 
1997, was rendered by the Board in November 2003.  An 
unappealed decision of the Board becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 
3.105, 20.1400.  Thus, the appellant's only recourse is to 
file a motion for revision based on CUE directly to the 
Board.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  No such 
motion has been filed.  

As there is no evidence of a communication from the appellant 
or her representative prior to November 13, 2001, that 
constitutes a formal or an informal claim to reopen the final 
August 1999 rating decision; the effective date can be no 
earlier than the date of receipt of her reopened claim, 
November 13, 2001.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an earlier effective date for 
DIC is not warranted. 




ORDER

Entitlement to an effective date earlier than November 13, 
2001, for award of DIC is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


